Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00250-CV

                         IN THE INTEREST OF K.K.R., a Child

               From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 11-06-26606-MCV
                         Honorable Susan D. Reed, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee recover his costs of this appeal from appellant.

      SIGNED February 6, 2019.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice